DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 3 March 2021, in view of the amendments with respect to claims 1-6 have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Gene Garner on 17 June 2020 and 24 June 2020.
The application has been amended as follows:
Claim 1, lines 21-22 “the priority section in the first period of time” has been replaced with --the first priority section--
Claim 6, lines 25-26 “the priority section in the first period of time” has been replaced with --the first priority section--

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowable over the prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious as stated in the italic below.
In claims 1 and 6, …count a first number of the arrived packets in a first period of time which is from time slot present immediately after the priority section up to end of initial time slot in a first priority section arriving subsequently; determine, when the counted first number of the arrived packets is positive, that a forward mismatch has occurred in the observation cycle; count a second number of the arrived packets in a second period of time which is from time slot present immediately after the first priority section up to end of initial time slot of the burst section in a second priority section arriving subsequently; and determine, when the counted second number of the arrived packets is "0", that a backward mismatch has occurred in the observation cycle... in combination with other limitations recited in claims 1 and 6.
Note that the first closest prior art Karino (WO 2014/050125) teaches a packet processing device that processes arrived packets which are received in each time slot having a predetermined period of time (¶30; figure 4: control apparatus 20), the packet processing device comprising: a plurality of memories configured to store the arrived packets according to types of the arrived packets (¶¶24-25 and 35-37; figures 2 and 4: control apparatus 20 collects and stores packets and statistical information); and a processor configured to: measure, based on number of the arrived packets in each time slot, a burst section in which the arrived packets arrive and measure an observation cycle in which the burst section is observed (¶¶24-25 and 35-37; figures 2 and 4: control apparatus 20 determines traffic spikes); control the opening and the closing for a priority section which includes the burst section and a section including time slot present immediately before the burst section and time slot present immediately after italic limitations as claimed.
Note that the second closest prior art Farkas (US 2019/0166061) teaches a packet processing device that processes arrived packets which are received in each time slot having a predetermined period of time (¶78; figure 1A: network element 20 processes arrived packets via ingress ports), the packet processing device comprising: a plurality of memories configured to store the arrived packets according to types of the arrived packets (¶¶75 and 79-80; figure 1B: memories/buffers A and B to respectively store arrived packets from ingress ports 28A and 28B); and a processor configured to: open and close output of each of the memories (¶¶75, 79-80, and 84-85; figure 1B: processor’s gate control signal controls the opening and closing of the gates); control the opening and the closing for a priority section (¶¶75, 79-80, 84-85, and 162; figures 1B, 1D, and 1E: control opening and closing of gates based on priority). However, Farkas fails to disclose or render obvious the italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469